Exhibit 99.3 Unaudited Reconciliation of Certain Non-IFRS Financial Information Some of the financial information presented in Exhibits 99.1 and 99.2 to the Report on Form 6-K dated April 29, 2015 contains non-IFRS financial measures, including Operational EBIT, Operational EBITDA, Operational Revenues, ROCE, NIBD/Equity, Operational EBIT % (Margin) and Underlying EPS. We discuss below how we define and calculate these non-IFRS measures. Non-IFRS Financial Measures Operational EBIT and Operational EBITDA. Operational EBIT is a non-IFRS financial measure, calculated by excluding each of the following items from EBIT as set forth in our consolidated statement of income prepared in accordance with IFRS: change in unrealized internal margin, change in unrealized salmon derivatives, fair value uplift on harvested fish, fair value adjustment on biological assets, provision for onerous contracts, restructuring costs, income/loss from associated companies, impairment losses and non-operational legal issues. We exclude these items from our EBIT as we believe they affect the comparability of our operational performance from period to period, given their non-operational or non-recurring nature. Operational EBITDA is a non-IFRS financial measure, calculated by adding depreciation to Operational EBIT. Operational EBIT and Operational EBITDA are used by management, analysts, rating agencies and investors in assessing our performance. Accordingly, we believe that the presentation of Operational EBIT and Operational EBITDA provides useful information to investors. Our use of Operational EBIT and Operational EBITDA should not be viewed as an alternative to EBIT or to profit or loss for the year, which are measures calculated in accordance with IFRS. Operational EBIT and Operational EBITDA have limitations as analytical tools in comparison to EBIT or other profit and loss measures prepared in accordance with IFRS. Some of these limitations are: (i) these measures do not reflect the impact of earnings or charges that we consider not to be indicative of our on-going operations, (ii) these measures do not reflect interest and income tax expense; and (iii) other companies, including other companies in our industry, may calculate Operational EBIT and Operational EBITDA differently than we do, limiting its usefulness as a comparative measure. Our Operational EBIT and Operational EBITDA at Group level and by country of origin are reconciled to EBIT below. Our Operational EBIT at segment level is reconciled in footnotes to our financial statements included in documents incorporated herein by reference. Operational Revenue. Operational Revenue is a non-IFRS financial measure, calculated by excluding change in unrealized salmon derivatives from revenue and other income as set forth in our consolidated statement of income prepared in accordance with IFRS. We exclude change in unrealized salmon derivatives from our revenue and other income as we believe it affects the comparability of our operational performance from period to period, given its non-operational nature. Our use of Operational Revenue should not be viewed as an alternative to revenue and other income, which is a measure calculated in accordance with IFRS. Operational Revenue has limitations as an analytical tool in comparison to revenue. Some of these limitations include the fact that changes in unrealized salmon derivatives may need to be cash settled at a future date. Our Operational Revenue is reconciled to revenue and other income in footnotes to our financial statements included in documents incorporated herein by reference. ROCE. ROCE is a non-IFRS financial measure, calculated by dividing Adjusted EBIT by average capital employed. Adjusted EBIT is calculated as EBIT, as set forth in our consolidated statement of income prepared in accordance with IFRS, adjusted for fair value uplift on harvested fish, fair value adjustment on biological assets, provision for onerous contracts and other non-operating legal items. Average capital employed is calculated as average of the beginning of the period and end of the period capital employed except when there are material transactions during the year. Capital employed is the sum of net interest bearing debt, or NIBD, as of the end of the period plus equity as of the end of the period adjusted for fair value adjustment on biological assets, provision for onerous contracts and investment in Morpol/discontinued operations. Our NIBD as of the end of a period (for purposes of calculating average NIBD) is equal to our total non-current interest-bearing debt minus our total cash and plus our current interest-bearing debt. We use ROCE to measure the return on capital employed, regardless of whether the financing is through equity or debt. In our view, this measure provides useful information for both management and our investors about our performance during periods under evaluation. We believe that the presentation of ROCE provides useful information to investors because ROCE can be used to determine whether capital invested in us yields competitive returns. In addition, achievement of predetermined targets relating to ROCE is one of the factors we take into account in determining the amount of performance-based compensation paid to our management. Our use of ROCE should not be viewed as an alternative to EBIT or to profit or loss for the year, which are measures calculated in accordance with IFRS or ratios based on these figures. The usefulness of ROCE is also inherently limited by the fact that it is a ratio and thus does not provide information as to the absolute amount of our income, debt or equity. It also excludes certain items from the calculation and other companies may use a similar measure but calculate it differently. A table setting forth our calculation of ROCE is set forth below. Operational EBIT % (Margin).Operational EBIT % is a non-IFRS financial measure. We calculate Operational EBIT % by dividing Operational EBIT by Operational Revenue, each a non-IFRS financial measure. Management employs Operational EBIT % to assess operational performance of some of our segments, disregarding certain non-recurring and non-operational items, excluded from Operational EBIT and Operational Revenue. The usefulness of Operational EBIT % is inherently limited as further described in Operational EBIT and Operational Revenue paragraphs above. A table setting forth our calculation of Operational EBIT % is set forth below. Underlying EPS. Underlying Earnings per Share, or Underlying EPS, is a non-IFRS financial measure. We calculate Underlying EPS by dividing Adjusted Operational EBIT, calculated as Operational EBIT including discontinued operations net of accrued payable interest (net), minority share of profit and tax expense calculated based on estimated weighted tax rate, divided by the average number of shares outstanding during the period. Management employs Underlying EPS to assess our operational performance, disregarding non-operational items like net currency effects and net other financial items with the exception of cash costs, and not reflecting permanent and temporary differences in the computation of taxes. We view Underlying EPS as a useful tool reflecting our operational performance per ordinary share outstanding. The usefulness of Underlying EPS is inherently limited. Some of these limitations are that Underlying EPS does not reflect the impact of earnings or charges that we consider not to be indicative of our on-going operations and Underlying EPS. A table setting forth our calculation of Underlying EPS is set forth below. Operational EBITDA and EBIT The following table reconciles our Group Operational EBITDA and Group Operational EBIT to EBIT in NOKmillion for the three months ended March 31, 2015 and 2014, and the year ended December 31, 2014: Three months ended March 31, Year ended December 31, (in NOK per kg) (Unaudited) Reclassified Group Operational EBITDA 1 178 1 169 4 796 Depreciation - 246 - 199 - 857 Group Operational EBIT 3 938 Change in unrealized internal margin 11 0 - 92 Change in unrealized salmon derivatives - 48 3 54 Fair value uplift on harvested fish - 1 081 - 1 220 - 5 036 Fair value adjustment on biological assets 4 750 Onerous contracts provision 84 87 24 Restructuring cost 1 0 - 51 Income/loss from associated companies 12 14 Impairment losses 1 0 - 24 Non-operational legal issues 0 0 - 168 Group earnings before interest and taxes (EBIT) 3 544 2 The following table reconciles Operational EBIT to EBIT for salmon of Norwegian origin in NOKmillion for the three months ended March 31, 2015 and 2014, and the year ended December 31, 2014: Three months ended March 31, Year ended December 31, (in NOK million) (Unaudited) Reclassified Operational EBIT - Salmon of Norwegian Origin 3 047 Change in unrealized internal margin 0 0 0 Change in unrealized salmon derivatives 20 0 0 Fair value uplift on harvested fish - 957 - 915 - 3 670 Fair value adjustment on biological assets 3 869 Onerous contracts provision 84 60 - 20 Restructuring cost 0 0 0 Income/loss from associated companies 12 14 Impairment losses 0 0 - 7 Non-operational legal issues 0 0 0 EBIT - Salmon of Norwegian Origin 3 368 The following table reconciles Operational EBIT to EBIT for salmon of Scottish origin in NOKmillion for the three months ended March 31, 2015 and 2014, and the year ended December 31, 2014: Three months ended March 31, Year ended December 31, (in NOK million) (Unaudited) Reclassified Operational EBIT - Salmon of Scottish Origin 19 Change in unrealized internal margin 0 0 0 Change in unrealized salmon derivatives 0 0 0 Fair value uplift on harvested fish - 48 - 126 - 719 Fair value adjustment on biological assets Onerous contracts provision 0 27 44 Restructuring cost 0 0 0 Income/loss from associated companies 1 0 1 Impairment losses 0 0 0 Non-operational legal issues 0 0 0 EBIT - Salmon of Scottish Origin 76 3 The following table reconciles Operational EBIT to EBIT for salmon of Canadian origin in NOK million for the three months ended March 31, 2015 and 2014, and the year ended December 31, 2014: Three months ended March 31, Year ended December 31, (in NOK million) (Unaudited) Reclassified Operational EBIT - Salmon of Canadian Origin 51 Change in unrealized internal margin 0 0 0 Change in unrealized salmon derivatives 0 0 0 Fair value uplift on harvested fish - 69 - 131 - 377 Fair value adjustment on biological assets 84 Onerous contracts provision 0 0 0 Restructuring cost 1 0 0 Income/loss from associated companies 0 0 0 Impairment losses 0 0 0 Non-operational legal issues 0 0 0 EBIT - Salmon of Canadian Origin 67 The following table reconciles Operational EBIT to EBIT for salmon of Irish origin in NOKmillion for the three months ended March 31, 2015 and 2014, and the year ended December 31, 2014: Three months ended March 31, Year ended December 31, (in NOK million) (Unaudited) Reclassified Operational EBIT - Salmon of Irish Origin 0 4 33 Change in unrealized internal margin 0 0 0 Change in unrealized salmon derivatives 0 0 0 Fair value uplift on harvested fish - 7 - 4 - 77 Fair value adjustment on biological assets 85 13 91 Onerous contracts provision 0 0 0 Restructuring cost 0 0 0 Income/loss from associated companies 0 0 0 Impairment losses 0 0 0 Non-operational legal issues 0 0 0 EBIT - Salmon of Irish Origin 78 13 48 4 The following table reconciles Operational EBIT to EBIT for salmon of Faroese origin in NOKmillion for the three months ended March 31, 2015 and 2014, and for the year ended December 31, 2014: Three months ended March 31, Year ended December 31, (in NOK million) (Unaudited) Reclassified Operational EBIT - Salmon of Faroese Origin - 2 44 Change in unrealized internal margin 0 0 0 Change in unrealized salmon derivatives 0 0 0 Fair value uplift on harvested fish 0 - 43 - 193 Fair value adjustment on biological assets 5 16 86 Onerous contracts provision 0 0 0 Restructuring cost 0 0 0 Income/loss from associated companies 0 0 0 Impairment losses 0 0 0 Non-operational legal issues 0 0 0 EBIT - Salmon of Faroese Origin 3 17 58 The following table reconciles Operational EBIT to EBIT for other including allocation to third party in NOKmillion for the three months ended March 31, 2015 and 2014, and for the year ended December 31, 2014: Three months ended March 31, Year ended December 31, (in NOK million) (Unaudited) Reclassified Operational EBIT - Other incl alloc 3rd party 25 - 36 - 21 Change in unrealized internal margin 11 0 - 92 Change in unrealized salmon derivatives - 69 3 54 Fair value uplift on harvested fish 0 0 0 Fair value adjustment on biological assets - 3 4 3 Onerous contracts provision 0 0 0 Restructuring cost 0 0 - 51 Income/loss from associated companies 0 0 0 Impairment losses 1 0 - 17 Non-operational legal issues 0 0 - 168 EBIT - Other incl alloc 3rd party - 34 - 29 - 292 The sum of the reconciliation tables by origin (Norwegian, Scottish, Canadian, Irish and Faroese) and Other including allocation to third party equals the Group total. 5 Operational EBIT: NOK per KG The following table reconciles Group level Operational EBIT to EBIT in NOK per kilogram for the three months ended March 31, 2015 and 2014, and the year ended December 31, 2014: Three months ended March 31, Year ended December 31, (in NOK per kg) (Unaudited) Reclassified Group Operational EBIT Change in unrealized internal margin - 0.26 Change in unrealized salmon derivatives - 0.58 Fair value uplift on harvested fish - 12.96 - 16.38 - 14.33 Fair value adjustment on biological assets Onerous contracts provision Restructuring cost - 0.15 Income/loss from associated companies Impairment losses - 0.07 Non-operational legal issues - 0.48 Group EBIT The following table reconciles Operational EBIT to EBIT for salmon of Norwegian origin in NOK per kilogram for the three months ended March 31, 2015 and 2014, and the year ended December 31, 2014: Three months ended March 31, Year ended December 31, (in NOK per kg) (Unaudited) Reclassified Operational EBIT - Salmon of Norwegian Origin Change in unrealized internal margin Change in unrealized salmon derivatives Fair value uplift on harvested fish - 14.68 - 16.61 - 14.23 Fair value adjustment on biological assets Onerous contracts provision - 0.08 Restructuring cost Income/loss from associated companies Impairment losses - 0.03 Non-operational legal issues EBIT - Salmon of Norwegian Origin 6 The following table reconciles Operational EBIT to EBIT for salmon of Scottish origin in NOK per kilogram for the three months ended March 31, 2015 and 2014, and the year ended December 31, 2014: Three months ended March 31, Year ended December 31, (in NOK per kg) (Unaudited) Reclassified Operational EBIT - Salmon of Scottish Origin Change in unrealized internal margin Change in unrealized salmon derivatives Fair value uplift on harvested fish - 6.74 - 12.06 - 14.72 Fair value adjustment on biological assets Onerous contracts provision Restructuring cost Income/loss from associated companies Impairment losses Non-operational legal issues EBIT - Salmon of Scottish Origin The following table reconciles Operational EBIT to EBIT for salmon of Canadian origin in NOK per kilogram for the three months ended March 31, 2015 and 2014, and the year ended December 31, 2014: Three months ended March 31, Year ended December 31, (in NOK per kg) (Unaudited) Reclassified Operational EBIT - Salmon of Canadian Origin Change in unrealized internal margin Change in unrealized salmon derivatives Fair value uplift on harvested fish - 6.60 - 20.61 - 14.11 Fair value adjustment on biological assets Onerous contracts provision Restructuring cost Income/loss from associated companies Impairment losses Non-operational legal issues EBIT - Salmon of Canadian Origin 7 The following table reconciles Operational EBIT to EBIT for salmon of Irish origin in NOK per kilogram for the three months ended March 31, 2015 and 2014, and the year ended December 31, 2014: Three months ended March 31, Year ended December 31, (in NOK per kg) (Unaudited) Reclassified Operational EBIT - Salmon of Irish Origin - 0.76 Change in unrealized internal margin Change in unrealized salmon derivatives - 11.04 - 9.09 - 12.26 Fair value uplift on harvested fish Fair value adjustment on biological assets Onerous contracts provision Restructuring cost Income/loss from associated companies Impairment losses Non-operational legal issues EBIT - Salmon of Irish Origin The following table reconciles Operational EBIT to EBIT for salmon of Faroese origin in NOK per kilogram for the three months ended March 31, 2015 and 2014, and the year ended December 31, 2014: Three months ended March 31, Year ended December 31, (in NOK per kg) (Unaudited) Reclassified Operational EBIT - Salmon of Faroese Origin Change in unrealized internal margin Change in unrealized salmon derivatives Fair value uplift on harvested fish - 20.55 - 16.78 Fair value adjustment on biological assets Onerous contracts provision Restructuring cost Income/loss from associated companies Impairment losses Non-operational legal issues EBIT - Salmon of Faroese Origin 8 NIBD, ROCE, Adjusted EBIT The following tables set forth our calculation of ROCE, requiring reconciliation of Adjusted EBIT to EBIT and NIBD to Non-current interest-bearing debt, for the three months ended March 31, 2015 and 2014, and the year ended December 31, 2014: Three months ended March 31, Year ended December 31, (in NOK million) (Unaudited) Reclassified Adjusted EBIT 3 975 Fair value uplift on harvested fish - 1 081 - 1 220 - 5 036 Fair value adjustment on biological assets 4 750 Onerous contracts provision 84 87 24 Other Non-operating legal items 0 0 - 168 EBIT 3 544 Net interest-bearing debt (NIBD) 7 518 7 511 9 268 Cash 1 408 Current interest bearing debt - 2 - 285 - 7 Non-current interest bearing debt 8 094 8 114 10 669 NIBD 7 518 7 511 9 268 Investment in Morpol/discontinued operations - 4 849 - 953 - 19 Total Equity 18 387 16 399 14 718 Fair value adjustment on biological assets - 1 617 - 2 514 - 2 258 Onerous contracts provision 47 67 Capital employed as of the end of the period 19 486 20 509 21 840 Average capital employed 1) 20 672 20 144 21 259 Adjusted EBIT 3 975 ROCE 2) % % % Calculated as the average capital employed as of the beginning and the end of the period, except when there are material transactions during the year. ROCE for the three months ended March 31, 2015 and 2014 is calculated as annualized adjusted EBIT (Adjusted EBIT times four) divided by the average capital employed for the quarter. 9 Underlying EPS The following tables set forth our calculation of Underlying EPS for the three months ended March 31, 2015 and 2014, the year ended December 31, 2014: Three months ended March 31, Year ended December 31, (in NOK million) (Unaudited) Operational EBIT 3 938 Operational EBIT discontinued operation - 101 Operational EBIT incl discontinued operation 1 090 4 254 Accured payable interest (net) - 74 - 108 - 375 Calculated tax expense - 207 - 254 - 998 Minority share of profit -0.9 -3.9 Op EBIT adj for above items 2 878 Shares outstanding (average) Underlying EPS (NOK per share) The number of shares is retroactively adjusted to reflect the 10:1 share consolidation that was carried out in January 2014. Operational EBIT % (Margin) The following table sets forth our calculation of Group Operational EBIT % for the three months ended March 31, 2015 and 2014, and the year ended December 31, 2014.Our Operational Revenue is reconciled to revenue and other income in footnotes to our financial statements included in documents incorporated herein by reference. Three months ended March 31, Year ended December 31, (in NOK million, except Operational EBIT %) (Unaudited) Reclassified Group Operational EBIT 3 938 Operational revenues 5 652 5 241 22 847 Group Operational EBIT % The following table sets forth our calculation of Operational EBIT % for the Consumer Products segment for the three months ended March 31, 2015 and 2014, and the year ended December 31, 2014: Three months ended March 31, Year ended December 31, (in NOK million, except Operational EBIT %) (Unaudited) Operational EBIT - Consumer Products - 2 - 63 Operational revenues 2 361 2 105 9 235 Operational EBIT% - Consumer Products -0.1
